413 S.E.2d 798 (1992)
331 N.C. 114
Arthur Bennett MANNING and wife, Lugene Manning
v.
Clarence Ernest FLETCHER, Jr. and North Carolina Farm Bureau Mutual Insurance.
No. 229PA91.
Supreme Court of North Carolina.
March 5, 1992.
Ralph G. Willey, P.A. by Ralph G. Willey, III, Rocky Mount, for plaintiff-appellees.
Poyner & Spruill by Ernie K. Murray, Rocky Mount, for defendant-appellant North Carolina Farm Bureau Mut. Ins. Co.
PER CURIAM.
Affirmed.
MEYER, J., did not participate in the consideration or decision of this case.